Tho Chief Justice
delivered the opinion of the Court.
The only question presented in this case is, whether the circuit court erred in refusing to decree ten per cent, damages, on the dissolution of the injunction.
The injunction injoined the enforcement, by execution, of a replevin bond. The complainant was a surety in that bond. The injunction was dissolved on the bill and answer. Nothing occurred after the granting of the injunction, which would justify the court in with*153holding the damages. It was proper to dissolve; and in such a case as this, the chancellor has no discretion. The act of 1799,(11. Dig. 670,) tive. The bill was also dismissed, and, this writ of error will lie.
Wherefore, the circuit court erred, in not decreeing ten per cent, damages, on the dissolution of the injunction; and, therefore the decree, so far as it withheld the damages, is reversed, andtheeause remanded, with instructions to decree to the .plaintiff in error, ten per cent, damages, on the amount injoined.
Anderson, for plaintiff.